DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 February 2022 has been considered.  Rejections based on applicant’s amendments are recited below.  Claims 1-10 have been canceled and claims 11-17 have been added.  Claims 11-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Further, for claim 14 there is no antecedent basis for “the locking wedges”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straight, Flat Boards, No Jointer!!! To My Garage Woodshop (Woodshop).
Concerning claim 11, Woodshop discloses a devise compromising of a flat surface (top of the sled) and adjustable parts (the adjustable screws, see 1:29-1:37) to surface wood parts flat using a thickness planer.
Concerning claim 12, Woodshop discloses a device that uses screw dowels (the adjustable screws) to raise or lower wood piece that is to be surfaced flat.
Concerning claim 15, Woodshop discloses a device that can vary in length and or width depending on needed use.
Concerning claim 16, Woodshop discloses a device that can be adjusted to create wide wedge-shaped pieces.
Concerning claim 17, Woodshop discloses a device that can be used with a variety of planers.

Claim(s) 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A Planer Sled for Milling Lumber to Rust (Rust).
Concerning claim 11, Rust discloses a devise compromising of a flat surface (E3 or E4 in the figure reproduced below) and adjustable parts (the wedges, E1 in the figure reproduced below) to surface wood parts flat using a thickness planer.
Concerning claim 13, Rust discloses a devise that secures multiple widths of wood with locking wedges (E1).
Concerning claim 14, Rust discloses a devise that uses multiple placement of dowels (E2 in the figure reproduced below) to secure the locking wedges (E1).
Concerning claim 15, Rust discloses a device that can vary in length and or width depending on needed use.
Concerning claim 16, Rust discloses a device that can be adjusted to create wide wedge-shaped pieces.
Concerning claim 17, Rust discloses a device that can be used with a variety of planers.

    PNG
    media_image1.png
    474
    753
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. As seen in the rejections above, Workshop discloses the claimed invention of claims 11-12 and 15-17.  It is noted that Workshop does not disclose the locking wedges but new art, Rust, discloses this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/06/2022